Opinion by
Mb. Justice Mitchell,
The plaintiff and the three defendants held what we may for convenience call the Baltimore title, in equal fourths as tenants in common, when suit was brought against them in West Virginia. During the pendency of that suit the three defendants received a deed from J. F. Gilchrist for his interest in the land, and within three months after the decree a deed from David Gilchrist for his interest. The West Virginia court held the Baltimore title to be worthless, but sustained the Gilchrist titles, and by virtue of them decreed the defendants to be the owners of two undivided tenths of one half the tract of land in controversy. The subsequent conveyance by David Gilchrist increased defendants’ interest to five fortieths or one eighth of the whole tract.
If the decree had stopped here, the Gilchrist titles acquired by defendants, as rightly said by the learned judge below, would have inured to the benefit of the plaintiff as tenant in common with them: Tanney v. Tanney, 159 Pa. 277. But the decree did not stop here. The court not only held that the Baltimore title was bad, but further that the deed from defendants to plaintiff for his one-fourth interest in that title was null and void and was set aside, reserving however the equities and *518rights of the grantee (plaintiff) against the grantors on account of the purchase money. Why the court held the deed void while preserving plaintiff’s rights in the purchase money, even if the title it conveyed was not good against the hostile claimants in the suit, is not apparent, nor is it necessary now to inquire into the reasons. The court assumed to settle the rights of the parties not only as between the plaintiffs and defendants but also among the defendants themselves, and the decree being tmappealed from became conclusive upon all unless by reason of subsequent acts and conduct of the parties.
The decree was made in November, 1890, and was known in fact as well as in law to all the parties at that time. Yet for more than eight years, until December, 1898, all the present parties acted in entire disregard of it. The learned judge finds that “ in point of fact the decree so far as it affected the rights of the parties to this bill, was ignored. The plaintiff made no effort to secure the money that was awarded him ; the defendants did not pay any part of the sum decreed to plaintiff. There was no change in the relations of the parties from the time of the decree on November 24, 1890, until the fall of 1898. The plaintiff contributed during this time his proportionate share of all moneys necessary to pay costs, taxes and expenses incident to the ownership of the land; he joined with defendants in making sundry conveyances and received an equal share of the purchase money. For a period of twenty years before as well as after the decree, he was treated in all respects as an equal joint owner.”
But though strongly impressed with the equity of .plaintiff’s claim and the fraudulent conduct of the defendants, the judge felt constrained to deny the relief sought, on the ground that the acts of the parties were done in mutual ignorance of the effect of the decree, and that an estoppel cannot arise out of a mutual mistake of law. “ It is not shown that plaintiff was induced to do anything on the faith of representations made by the defendants. All that was done was voluntary on the part of plaintiff, and when he was in possession of every fact known to defendants. It is alleged that plaintiff was prejudiced by paying his share of taxes and other expenses connected with the ownership of the land. The fact that plaintiff did pay his • share of such expenses for eight years after the decree would *519have great weight if it were not also in evidence that, during that time he received out of the land about five dollars for every one he was called on to contribute. From a money point of view he was not injured, but greatly benefited because all parties ignored the decree instead of enforcing their rights under it.” In this view we are unable to concur. There was not only a failure to pay him the money due him under the decree, but he was called upon from time to time to advance and pay money for the common benefit in the belief that he was a common owner, payments for which on defendant’s present theory he was not in any way liable. That in itself was conduct to his prejudice and the legal effect is not changed bjr the fact that he subsequently received all and more in return from the property. It is no answer to a man whose rights have been violated to tell him that the violation has been profitable to him as well as to the others. And over and above all, who is to say that he would have acquiesced in the decision of the West Virginia circuit court without appeal, had he not been led to suppose that so far as it was prejudicial to him, it was not to be enforced? We are of opinion that all the substantial elements of estoppel are here.
But there is another view of the case which leads to the same result. These parties were brought into the Virginia suit together as joint defendants. They had no controversy with each other, and any adjudication by the court of their rights inter sese was merely incidental to the relief sought by claimants who were equally adverse to both. An agreement by these parties to set aside the decree as between themselves could not have been objected to by the plaintiffs in that suit or by the court which had adjudicated such rights only on the general principle that equity having taken jurisdiction of a case will settle the whole of it. It is admitted that a formal agreement for this purpose would have been valid and effective and would sustain this bill. The conduct of the parties was convincing evidence of an agreement understood and acted upon by the parties for a period of eight years, and fully equivalent to a formal contract. There is nothing in the case that requires such contract to be in writing. The statute of frauds has no applicability, for what the parties did was not to pass title to land by parol but to set aside so much of the decree of *520the court as affected their rights with regard to each other. When that was done the law passed title to the land by virtue of the rule that governs the acquisition of an adverse or outstanding interest by one of tenants in common. When the defendants acquired the Gilchrist titles they did so for the plaintiff as well as for themselves, and they were bound when called upon to make him a deed for the same proportionate part as he had previously held with them in the Baltimore title.
Decree reversed and bill reinstated, with directions to decree a conveyance in accordance with this opinion. All costs to be paid by appellees.